Title: From Alexander Hamilton to Le Roy and Bayard, [26 August 1791]
From: Hamilton, Alexander
To: Le Roy and Bayard


[Philadelphia, August 26, 1791]
Gentlemen
Being informed that you are drawing bills, if it is convenient to you to let me have 1000 pounds Sterling at 4 ⅌ Ct above par payable in London on my note at thirty days, including the discount, you may remit that sum by the Packet to John Barker Church Esquire & on notice of its being done my note shall be given accordingly.
I remain with much consideration & esteem   Gentlemen   Your Obed ser

A Hamilton
Aug 26. 1791
Messrs. Le Roy & Bayard

